Case 1:20-cv-00491-WS-MU Document 21 Filed 01/04/21 Page 1 of 2                       PageID #: 238




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 ANDREA DIXON, as Personal                         )
 Representative of the ESTATE OF                   )
 MAURICE JACKSON, deceased,                        )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   CIVIL ACTION 20-0491-WS-MU
                                                   )
 THE EDGEWOOD GROUP LIMITED                        )
 PARTNERSHIP, etc., et al.,                        )
                                                   )
        Defendants.                                )


                                              ORDER
        This matter comes before the Court on the parties’ Joint Notice of Arbitration Agreement
 and to Stay Proceedings (doc. 19), as well as their Joint Stipulation of Pro Tanto Dismissal (doc.
 20). Upon review of these filings, it is ORDERED as follows:
        1. All claims joined herein against defendant The Mitchell Company, LLC, are
            dismissed without prejudice on a pro tanto basis, pursuant to the terms of the
            Stipulation and Rule 41(a)(1)(A)(ii), Fed.R.Civ.P. Each party is to bear her or its
            own costs. The Clerk of Court is directed to terminate The Mitchell Company, LLC,
            as a party defendant. Plaintiff reserves all rights and claims against all other named
            and potential tortfeasors. This action will proceed as to plaintiff’s claims against the
            remaining defendants, The Edgewood Group Limited Partnership and Cumberland
            Real Estate Services, Inc.;
        2. In light of the Joint Notice of Arbitration Agreement, the pending Motion to Compel
            Arbitration and Stay Proceedings (doc. 10) is moot;
        3. The Motion to Stay Proceedings embedded in the Joint Notice (doc. 19) is granted,
            for cause shown. This action is hereby stayed as to all remaining claims and parties,
            pending conclusion of the arbitration proceedings either by settlement or by decision
            of the arbitrators. To keep the Court apprised of the progress of the arbitration and to
Case 1:20-cv-00491-WS-MU Document 21 Filed 01/04/21 Page 2 of 2                    PageID #: 239




         ensure that this stayed action remains on the civil docket no longer than necessary,
         plaintiff, Andrea Dixon, is ordered to file status reports on a quarterly basis on or
         before the 4th day of the month (i.e., April 4, 2021, July 4, 2021, October 4, 2021, and
         so on). Of course, the parties must notify the Court promptly upon conclusion of the
         arbitration proceedings so that appropriate orders may be entered to effect final
         disposition of this matter in a timely manner.


      DONE and ORDERED this 4th day of January, 2021.

                                            s/ WILLIAM H. STEELE
                                            UNITED STATES DISTRICT JUDGE




                                              -2-
